FREDERICK VAN PELT BRYAN, District Judge.
Defendant corporation makes two motions, pursuant to Rule 30(b), Fed. Rules Civ.Proc. 28 U.S.C.A., to vacate respective notices by plaintiff and third party defendant to take its depositions by an officer having knowledge of the facts.
Defendant predicates its motions upon the grounds that none of its officers have any knowledge of the facts and that they all reside and do business in Missouri.
The defendant is a New York corporation with a place of business here. The moving affidavit is made by an Assistant Secretary of the corporation who is also its attorney, and who states that he is familiar with many of the facts and circumstances.
The mere fact that the officers of the defendant state by affidavit that they have no knowledge of the facts is no reason why they should not be examined as to any knowledge they may have or what the books and records of the corporation disclose concerning the transactions in suit. The examining parties are entitled to explore these subjects and test the truth of the statements of complete lack of knowledge so as to be in the position to bar the officers from testifying at the trial if the facts so indicate.
Moreover, the Assistant Secretary is here and available, and admits he has knowledge of at least some of the facts. Since he occupies this corporate office he cannot escape examination merely because he is also one of defendant’s attorneys. The examining parties will examine him first and may then determine which, if any, of the other officers they need to examine to ascertain further facts.
The motions are denied,